UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7494



TORINO BONEY,

                                              Plaintiff - Appellant,

          versus


DAVID CLARKE; EDDIE PEARSON; B. QUINN; MS.
ROGERS; D. ORMOND; E. ALSTON; BIRDSONG;
DARLENE COLES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-279)


Submitted:   November 19, 2003            Decided:   December 5, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Torino Boney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Torino Boney appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.          We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      See Boney v. Clarke, No. CA-03-279

(E.D. Va. Aug. 19, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                    2